IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 27 WAL 2022
                                               :
                    Petitioner                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
JESSICA RIZOR,                                 :
                                               :
                    Respondent                 :

COMMONWEALTH OF PENNSYLVANIA,                  :   No. 40 WAL 2022
                                               :
                    Respondent                 :
                                               :   Cross Petition for Allowance of
                                               :   Appeal from the Order of the
             v.                                :   Superior Court
                                               :
                                               :
JESSICA RIZOR,                                 :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2022, the Petition for Allowance of Appeal at 27

WAL 2022, and the Cross Petition for Allowance of Appeal at 40 WAL 2022, are

GRANTED.

      The issues at 27 WAL 2022, as stated by petitioner, the Commonwealth, are:

      (1)   Did the Superior Court err by creating an impracticable standard with
            substantial implications for the adjudication of claims under the PCRA?
(2)   Did the Superior Court so abuse its discretion as to call for the exercise of
      this Honorable Court’s supervisory authority?

The issue at 40 WAL 2022, as stated by petitioner, Jessica Rizor, is:

      Should this Court grant allowance of appeal where the Superior Court’s
      decision conflicts with the United States Supreme Court’s decision in Lafler
      v. Cooper, 132 S.Ct. 1376 (2012) and the Superior Court’s prior decision in
      Commonwealth v. Steckley, 128 A.3d 826 (Pa. Super. 2015)?




                  [27 WAL 2022 and 40 WAL 2022] - 2